Case: 18-40455      Document: 00514793824         Page: 1    Date Filed: 01/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-40455
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    January 14, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

FERNANDO CASTILLO-QUINTANILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-12-1


Before KING, SOUTHWICK and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Fernando Castillo-Quintanilla appeals his guilty plea convictions for
possession with intent to distribute and conspiracy to possess with intent to
distribute 50 grams or more of methamphetamine and 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Castillo-Quintanilla,
through counsel, has filed an unopposed motion for summary disposition of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40455     Document: 00514793824     Page: 2   Date Filed: 01/14/2019


                                  No. 18-40455

appeal.   He argues that the factual basis supporting his guilty plea is
insufficient because it fails to establish that he knew the type and quantity of
the drug involved in the offenses. He correctly concedes that his argument,
which he raises the first time on appeal, is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009). He raises the argument
solely to preserve it for possible further review.
      As the sole argument raised on appeal is foreclosed, Castillo-
Quintanilla’s unopposed motion for summary disposition is GRANTED, and
the district court’s judgment is AFFIRMED. See Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                        2